SUMMARY ORDER
Plaintiff Rita J. Mood appeals from a May 16, 2008 Memorandum, Order, and Judgment of the District Court, granting summary judgment in favor of defendants and dismissing plaintiffs claim. We assume the parties’ familiarity with the factual and procedural history of the case, though we revisit key portions of that history here.
In June 2003, Mood sued defendants Yasuda Fire and Marine Insurance Company of America Long Term Disability Plan (the “Plan”) and Prudential Insurance Company of America (“Prudential”), the administrator of the Plan. Mood claimed that she was improperly denied longterm disability benefits under the Plan, which is an employee welfare benefit arrangement governed by the Employee Retirement Income Security Act of 1974 (“ERISA”), as amended, 29 U.S.C. §§ 1001 et seq. Following cross-motions for summary judgment, the District Court remanded the matter for further consideration and clarification of the record by Prudential, by Memorandum, Order, and Judgment dated May 31, 2005. See Mood v. Prudential Ins. Co. of Am., 379 F.Supp.2d 267, 282 (E.D.N.Y.2005). The District Court closed the case administratively, but granted permission to restore the case to the calendar on a motion of either party. Id.
On October 24, 2005, plaintiff moved to reopen the case. On November 17, 2005, the District Court denied plaintiffs motion, pending a final decision by Prudential. Prudential soon after completed its review and determined that plaintiffs claim was rightfully denied, which it explained in a ten-page letter sent to plaintiff on December 19, 2005. Nearly two years later, on October 24, 2007, plaintiff moved to restore the case to the active calendar. The District Court granted plaintiffs motion on October 29, 2007. After supplemental briefing and argument, the District Court issued a Memorandum, Order, and Judgment on May 13, 2008, which concluded that Prudential’s determination was appropriate under any standard of review, including de novo, and granted defendants’ motion for summary judgment and dismissed plaintiffs claim. See Mood v. Prudential Ins. Co. of Am., No. 04-cv-1488 (JBW), 2008 WL 2120742 (E.D.N.Y.2008). Plaintiff filed a timely notice of appeal.
Plaintiff asks this Court to vacate the District Court’s Memorandum, Order, and Judgment of May 13, 2008 and remand the matter to the District Court to consider plaintiffs claim for benefits de novo, with instructions to disregard evidence produced by Prudential after October 24, 2005 — the date plaintiff moved to restore the case to active calendar.
We review the District Court’s grant of summary judgment de novo. See Demiro-vie v. Bldg. Serv. 32 B-J Pension Fund, 467 F.3d 208, 211 (2d Cir.2006). Upon careful review of the record, we conclude that even disregarding evidence submitted after October 24, 2005 and applying a de novo standard of review, plaintiffs claim for benefits was properly denied. Accordingly, we do not consider plaintiffs other arguments.
*383For the forgoing reasons, the judgment of the District Court is AFFIRMED.